NOT DESIGNATED FOR PUBLICATION

                                                No. 121,334

                 IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          JOHN F. CLEMENTS JR.,
                                               Appellant,

                                                         v.

              KANSAS DEPARTMENT FOR AGING AND DISABILITY SERVICES, et al.,
                                     Appellees.


                                      MEMORANDUM OPINION

          Appeal from Pawnee District Court; BRUCE T. GATTERMAN, judge. Opinion filed April 24, 2020.
Affirmed.


          Kristen B. Patty, of Wichita, for appellant.


          Ben Miller-Coleman, legal counsel, Kansas Department for Aging and Disability Services, for
appellees.


Before GREEN, P.J., POWELL and SCHROEDER, JJ.


          PER CURIAM: John F. Clements Jr., a civilly committed resident of the sexual
predator treatment program (SPTP) at Larned State Hospital, appeals the district court's
dismissal of his K.S.A. 60-1501 petition. The district court found he failed to exhaust the
administrative remedies available to him prior to filing his petition. We agree, and we
affirm.




                                                         1
                                           FACTS


       On June 22, 2018, Clements filed a petition for writ of habeas corpus under K.S.A.
2017 Supp. 60-1501, naming the State, the Kansas Department for Aging and Disability
Services (KDADS), the Secretary of KDADS, and various officials and personnel of the
treatment program as the Respondents to the action. Clements' petition related to four
separate grievances: (1) He requested and did not receive SPTP letterhead in order to
correspond with the United States Department of Education (the letterhead claim); (2) he
requested and did not receive medical attention for back and hip pain (the medical care
claim); (3) he had not been allowed to enroll in an educational correspondence course;
and (4) he did not timely receive his mail.


       Respondents filed a motion to dismiss, asserting Clements failed to exhaust his
administrative remedies prior to filing his K.S.A. 60-1501 petition. The district court
dismissed Clements' petition for lack of subject matter jurisdiction based on Clements'
failure to exhaust his administrative remedies as required by K.S.A. 2019 Supp. 59-
29a22(f)(1) and K.S.A. 2019 Supp. 59-29a24. The district court explicitly found "there
[was] no evidence that SPTP failed to follow its policies of administrative review."


                                         ANALYSIS


       Clements admits he did not exhaust his administrative remedies. However, he
asserts Respondents failed to comply with its own administrative regulations, which
frustrated his efforts to comply with the grievance process set forth in the SPTP
regulations. Clements' argument and analysis are extremely limited. He purportedly
raises a question regarding the interpretation of an administrative regulation, which is a
question of law subject to unlimited review. See Central Kansas Medical Center v.
Hatesohl, 308 Kan. 992, 1002, 425 P.3d 1253 (2018). Clements does not, however, take
issue with the meaning of the relevant administrative regulation, SPTP Policy 7.1.IV,


                                              2
which sets forth the steps a resident must take to submit a grievance. Instead, Clements
argues SPTP staff failed to follow grievance procedures, resulting in a denial of due
process.


       Clements' due process argument is not explained, and he does not cite any
supporting authority for his claim. Failure to support a point with pertinent authority or
show why it is sound despite a lack of supporting authority or in the face of contrary
authority is akin to failing to brief the issue. In re Adoption of T.M.M.H., 307 Kan. 902,
912, 416 P.3d 999 (2018). Clements simply states he completed the required forms for
the letterhead claim and the medical claim and delivered them to SPTP staff members
who signed them. Clements does not brief his mail claim or his claim regarding
enrollment in an educational correspondence course. Accordingly, we find he has waived
or abandoned those claims. See State v. Arnett, 307 Kan. 648, 650, 413 P.3d 787 (2018)
(issues not briefed deemed waived or abandoned).


       Clements merely asserts KDADS' motion to dismiss did not state whether the
SPTP staff members who received the grievance forms for the letterhead claim and
medical claim complied with SPTP policies by forwarding the forms to the SPTP due
process coordinator within three working days. He cites no authority explaining why this
should have excused him from continuing to pursue his administrative remedies.
Clements also does not allege he made any efforts to inquire about the status of the
grievance forms. And the district court explicitly found "there [was] no evidence that
SPTP failed to follow its policies of administrative review." We find Clements waived or
abandoned his argument due to improper briefing. See In re Marriage of Williams, 307
Kan. 960, 977, 417 P.3d 1033 (2018). The district court properly found it lacked subject
matter jurisdiction to proceed with Clements' petition.


       Affirmed.



                                             3